United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3531
                                   ___________

Cesar Chali-Alvarez; Timotea               *
Rodriguez-Smith,                           *
                                           *
            Petitioners,                   *
                                           *   Petition for Review of
      v.                                   *   an Order of the Board
                                           *   of Immigration Appeals.
Eric H. Holder, Jr., Attorney General1     *
of the United States,                  *       [UNPUBLISHED]
                                        *
            Respondent.                 *
                                   ___________

                             Submitted: November 6, 2009
                                Filed: December 14, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Cesar Chali-Alvarez and Timotea Rodriguez-Smith, natives and citizens of
Guatemala, petition for review of an order of the Board of Immigration Appeals
(BIA), which affirmed an immigration judge’s denial of asylum and cancellation of




      1
       Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
Eric H. Holder, Jr. is automatically substituted for former Attorney General Michael
B. Mukasey as respondent in this case.
removal.2 Because substantial evidence supports the BIA’s determination that
petitioners were not subjected to past persecution and do not have a well-founded fear
of future persecution in Guatemala, we deny review of petitioners’ asylum claims.
See Khrystotodorov v. Mukasey, 551 F.3d 775, 781 (8th Cir. 2008) (standard of
review); Malonga v. Mukasey, 546 F.3d 546, 552 (8th Cir. 2008) (defining
persecution); Melecio-Saquil v. Ashcroft, 337 F.3d 983, 986-87 (8th Cir. 2003)
(changed country conditions in Guatemala after 1996 peace accords). Because this
court lacks jurisdiction to review the BIA’s determination that Chali-Alvarez failed
to prove his removal would cause an exceptional and extremely unusual hardship to
his children, under 8 U.S.C. § 1229b(b)(1)(D), we also deny review of his claim for
cancellation of removal. See Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 434 (8th
Cir. 2007) (standard of review).

      Accordingly, the petition for review is denied.
                      ______________________________




      2
        Petitioners do not challenge the denial of withholding of removal. See
Averianova v. Mukasey, 509 F.3d 890, 892 n.1 (8th Cir. 2007) (aliens waived claim
by failing to present argument on appeal).

                                         -2-